Citation Nr: 0028008	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-42 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) and 
Insurance Center 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected hookworm infestation.  




REPRESENTATION

Appellant represented by:	Puerto Rico Bureau of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision of the RO.  

By way of history, the Board notes that the record reflects 
final denials of the veteran's PTSD claim prior to March 
1995; however, the RO did not discuss the issue of whether 
new and material evidence had been submitted to warrant 
reopening the claim.  The Board, however, is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  

Accordingly, the issue has been recharacterized as shown on 
the previous page to reflect the Board's initial 
consideration of the veteran's claim on a finality basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
veteran would be prejudiced by lack of such notice.  See 
Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-
92 (1993).  In the instant case, the Board concludes that the 
veteran would not be prejudiced by such an action in that the 
decision herein reopens the claim.  

The Board notes that the veteran has asserted a claim of 
service connection for a skin condition secondary to exposure 
to Agent Orange, as well as claims of entitlement to 
temporary and total ratings for periods of hospitalization at 
a VA medical facility commencing on June 4, 1995, and July 
16, 1995.  

As these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.  

(The claim for increase is one of the subjects of the Remand 
portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In January 1992, the RO denied the veteran's original 
claim of service connection for PTSD; in the absence of a 
timely filed appeal, that decision became final.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for PTSD and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, has been presented.  

4.  The claim of service connection for PTSD is plausible and 
capable of substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 
20.1103 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

In January 1992, the RO denied the veteran's original claim 
of service connection for PTSD and provided him with 
notification of that decision and his appellate rights.  In 
the absence of a timely filed appeal, that decision became 
final.  

The evidence of record at the time of the January 1992 rating 
decision included:  the veteran's service medical and 
personnel records; VA and private medical treatment records; 
and copies of VA psychiatric examination reports.  

The evidence received since the January 1992 rating decision 
includes copies of VA examination reports documenting a 
diagnosis of PTSD based on stressors he encountered during 
his service in the Republic of Vietnam; VA and private 
medical treatment reports; statements from the veteran; and, 
materials obtained from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of her claim.  See 
Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened.  


II.  Well groundedness

As noted hereinabove, where the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and a determination must be made as to whether, 
based upon all of the evidence of record in support of the 
claim, presuming its credibility, see Robinette, supra, the 
claim as reopened (and distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters, supra.  

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In light of the various VA diagnoses of PTSD, the Board finds 
that the veteran's claim of service connection for PTSD is 
well grounded.  The VA psychiatrists have attributed PTSD to 
the veteran's descriptions of events in service, descriptions 
presumed credible for well-groundedness purposes.  Thus, the 
Board finds the claim to be well grounded.  38 U.S.C.A. 
§ 5107.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD and the claim is well 
grounded, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

As discussed, the veteran asserts that he suffers from PTSD 
due to incidents in service.  His alleged stressors include 
the following:  arriving in Saigon under fire; witnessing 
people fighting, particularly at night; seeing his friends 
killed; an incident where the veteran was verbally abused by 
a sergeant and ultimately threatened the sergeant with bodily 
harm; being shot at by snipers; and, an incident where he was 
beaten up by two fellow soldiers in his unit that were under 
the influence of drugs.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records. Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was March 7, 1997.  The Board notes 
that the Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

In addition, the Board notes that in cases where a veteran 
alleges that he has PTSD due to a non-combat personal assault 
that he sustained during service, the Court has recently 
issued directives to be followed in the recent case of Patton 
v. West, 12 Vet. App. 272 (1999).  

Specifically, the Court specified that consideration of the 
special evidentiary procedures for PTSD claims based on 
personal assault that were established in February 1996 in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Paragraph 
5.14(c) (Feb. 20, 1996), must be made.  

With regard to the issue of entitlement to an increased 
rating for the service-connected hookworm infestation, the 
Board finds that the veteran's claim is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  

The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Furthermore, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this instance, the Board finds that a contemporaneous 
examination in order to determine the current severity of the 
veteran's service-connected hookworm infestation would 
materially assist in the adjudication of his claim.  In 
addition, all relevant medical evidence should be obtained.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since service and for his service-
connected hookworm infestation since 
November 1993.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the Court has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  The 
veteran is also hereby notified that the 
duty to assist is not a one-way street; 
if a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190(1991).  Based 
on the veteran's response, the RO should 
undertake to verify any reported stressor 
or stressful event in service, as noted 
by the veteran.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to ascertain whether he currently suffers 
from the claimed PTSD.  If the examiner 
finds that the veteran is suffering from 
PTSD, then any specific stressor(s) 
supporting the diagnosis should be 
identified.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review.  

4. The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
hookworm infestation.  All indicated 
testing should be conducted and the 
claims folder must be made available to 
the examiner for review.  The examiner's 
report should indicate that the claims 
file was reviewed and should describe all 
current symptoms and clinical findings 
related to the veteran's hookworm 
infestation.  A complete rationale for 
all opinions expressed must be provided.  

5.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed by the RO.  The 
RO should readjudicate the issue of 
service connection for PTSD under both 
the old and new versions of 38 C.F.R. § 
3.304(f), in light of the Cohen case and 
in accordance with the case of Patton v. 
West, 12 Vet. App. 272 (1999), and the 
special evidentiary procedures for PTSD 
claims based on personal assault 
contained in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (Feb. 20, 1996).  All 
indicated development should be 
undertaken in this regard.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and should be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 



